Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 03/17/2020.  Claims 1-18 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
In the interest of compact prosecution the restriction requirement is withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “said pump” in line 2. However, applicant uses “said pump” and “the peristaltic pump” in reference to the previously recited “a peristaltic pump”. It is suggested that Applicant uses “the peristaltic pump” or “said peristaltic pump” when referring to the previously recited “a peristaltic pump”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 1 recites “said pump” in line 2.  However, applicant uses “said pump” in reference to the previously recited “a peristaltic pump”. It is suggested that Applicant uses “the peristaltic pump” or “said peristaltic pump” when referring to the previously recited “a peristaltic pump. Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims merely recite calculation and evaluation steps using mathematical formulas. This judicial exception is not integrated into a practical application because the generically recited pump and vessel does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea with a generic pump and vessel. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pump and vessel are well-understood, routine, conventional devices. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maust (WO2017/160904).
In reference to independent claim 1, Maust discloses a device for performing the method for calibrating a peristaltic pump (para 0037 discloses that the pumps 22A-22N can be a peristaltic pump; 400, fig 11 is a calibration method) in order to determine a calibrated volume per pumping cycle of said pump (fig 11, 420 states that Maust determines “actual dispensed volume per cycle”), said pump being associated with a hydraulic circuit (hydraulic circuit is shown in fig 1B), comprising the following steps: 
- pumping a quantity of liquid from a source vessel (21A-21N) into a calibration vessel (10, fig 1B) by a plurality of pumping cycles of the peristaltic pump (410, fig 44; para 053 discloses pumping fluid, using cycles, into a “measuring device” 10), 
- measuring the quantity of liquid pumped into the calibration vessel (para 056 discloses using the measuring device 10 to measure the amount of fluid actually pumped), 
determining the calibrated volume per pumping cycle of the peristaltic pump (420, fig 11 disclose “DETERMINE AN ACTUAL DISPENSED VOLUME PER CYCLE”), said calibrated volume per pumping cycle being a function of the measured quantity of liquid (determined with the measuring device 10, fig 1B), said number of pumping cycles (determined at 420, fig 11) and at least one correction coefficient previously stored in a memory of a control device of said pump (430-440, para 057-058 discloses determining an error coefficient and loading it into the pump system memory, para 025 also discloses that the control device for the pump may possess manufacturing error coefficients).
In reference to dependent claim 3, Maust discloses a device for performing the method according to claim 1, wherein said at least one correction coefficient is determined by empirical tests and a corresponding statistical analysis thereof (para 0058 discloses running multiple empirical tests and then running statistical analysis on the data points).
In reference to dependent claim 14,  Maust discloses a device for producing sterile preparations (A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising a peristaltic pump (para 0037 discloses that the pumps 22A-22N can be a peristaltic pump, fig 1B) and a control device (15) of said peristaltic pump and said device, wherein characterized in that said control device (15) is configured to perform a method for calibrating said peristaltic pump according claim 1 (400, fig 11 discloses the entire calibration method, see claim 1 rejection).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Levin (USPAP 2008/0166292).
In reference to dependent claim 2, Maust teaches a device for performing the method according to claim 1, however
Maust does not teach the calibration vessel is a variable-volume vessel with a plunger.
Levin, a similar fluid dosing device, teaches a calibration vessel (60, fig 1A) is a variable-volume vessel with a plunger (para 0046-0048 discloses a process that mentions explicitly at least two different volumes, meaning the syringe is variable-volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calibration vessel of Maust for the calibration vessel of Levin in the form a syringe since both are known to be suitable as a calibration vessel thus, it would be a simple substitution of one known element for another to obtain predictable results, see MPEP 2143. 

In reference to dependent claim 8, Maust teaches a device for performing the method according to claim 1, however
Maust does not teach a step of reusing liquid injected into the calibration vessel by returning the liquid from the calibration vessel to the hydraulic circuit
Levin, a similar fluid dosing device, teaches a step of reusing liquid injected into the calibration vessel by returning the liquid from the calibration vessel to the hydraulic circuit (fig 1A discloses fluid going both into and out of the calibrating unit syringe 60, para 0047-0048 discloses the driver moving the material both in and out of the syringe and further into the fluid delivery set and further into the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calibration vessel that is capable of returning the liquid to the circuit of Maust for the calibration vessel of Levin in the form a syringe since both are known to be suitable as a calibration vessel thus, it would be a simple substitution of one known element for another to obtain predictable results, see MPEP 2143. 
In reference to dependent claim 15, Maust teaches a device according to claim 14, comprising at least a source vessel (21A-21N, fig 1B), a calibration vessel (10), and a fluid distributor (60), forming a hydraulic circuit together with the peristaltic pump.
Maust is silent to a dispensing vessel.
Levin, a similar fluid dosing device, teaches a dispensing vessel (15 and 100, fig 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibration vessel and dispensing vessel of Levin in the device of Maust to facilitate safe delivery of the products to their destinations.  
In reference to dependent claim 16, Maust in view of Levin teaches a device according to claim 15, Levin further teaches the calibration vessel (60, fig 1A) is a variable-volume vessel with a plunger (62 is disclosed as a plunger in para 0045).
In reference to dependent claim 17, Maust in view of Levin teaches a device according to claim 16, Levin further teaches wherein said plunger (62) is driven by an automatic driver (para 0052 discloses that 70 is automatic and used to move the plunger to automatically injection a precise volume).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Burbank (USPAP 2017/0296727).
In reference to dependent claim 4, Maust discloses a device for performing the method according to claim 1, however
Maust is silent to wherein said at least one correction coefficient comprises a coefficient for correcting expansion of the hydraulic circuit during calibration.
Burbank, a similar fluid moving system with a peristaltic pump, teaches a device that corrects for expansion of the hydraulic circuit during calibration (para 0060 discloses “compensating for size changes due to temperature numerically during the calibration procedure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct for expansion during the calibration process like in Burbank  in the method of Maust to provide higher accuracy by accounting for thermal expansion, para 0060; Burbank.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Gill (USPN 4,925,096).
In reference to dependent claim 5, Maust discloses a device for performing the method according to claim 1, however
Maust is silent to the at least one correction coefficient comprises a coefficient for correcting filling resistance of the calibration vessel.
Gill, a similar pump with a calibration process, teaches correcting for filling resistance of the calibration vessel (col 6, 35-39 discloses “measures may be taken to ensure that the resistance to flow into the calibration vessel 32 during a test cycle is comparable to that occurring during normal operation of the apparatus”. Also see col 4, lines 13-16 and line 56 to col 5, line 10 where it is taught that correction factors can be input into the control unit to account for manufacturing tolerances or pump wear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct for the filling resistance in the system of  Maust like in the method of Gill “in order to bring the volumetric output of the pump into line with desired flow rates” abstract; Gill.   To be clear Gill shows that it is known in the prior art to account for filling resistance and it would be obvious to account for said resistance because accuracy is increased.

Claims 6, 7,  9-11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Scordato (UAPAP 2004/0104242).
In reference to dependent claim 6, Maust teaches a device for performing the method according to claim 1, however
Maust is silent to wherein said at least one correction coefficient comprises a coefficient for correcting a speed difference between calibration and operation.
Scordato, a similar calibration fluid moving device, teaches a system wherein said at least one correction coefficient comprises a coefficient for correcting a speed difference between calibration and operation (para 0019 discloses calculating a speed correction amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to account for the speed difference when making a calibration like in Scordato in the device of Maust for “maintaining accuracy in the automatic calibration” para 0017.  

In reference to dependent claim 7, Maust in view of Scordato teaches a device for performing the method according to claim 6, Scordato further disclose a wherein speed correction coefficient is a ratio of a coefficient that is a function of pump calibration speed and a coefficient that is a function of pump operating speed (para 0019 specifically discloses the correction amount being a function of the actual speed and the reference dispensing speed).
In reference to dependent claim 9, Maust in view of Scordato teaches a device for performing the method for dispensing a determined quantity of liquid by a peristaltic pump (para 0037 discloses that the pumps 22A-22N can be a peristaltic pump), said pump being associated with a hydraulic circuit (circuit shown in fig 1B), the method comprising the following steps: 
- calculating the volume per pumping cycle of the peristaltic pump at the operating speed thereof (420, fig 11 discloses determining the actual dispensed volume per cycle) according to claim 6 (Maust is silent to the method according to claim 6, however Scordato does disclose the method above), 
- starting to dispense liquid by the peristaltic pump (para 0037 discloses that the pumps 22A-22N can be a peristaltic pump), 
- counting the number of pumping cycles completed while dispensing is being carried out (420 determines the volume per cycle which counts the cycles by counting vol/cycle), 
- determining the pumped volume based on the volume per actual pumping cycle at the dispensing speed and the number of pumping cycles completed (para 0054 discloses “the pump system 20 includes positive displacement pumps, the actual dispensed volume in a given period of time may be determined as an actual dispensed volume per cycle of the positive displacement pump”), 
- halting the supply of liquid when the pumped volume determined in the previous point reaches a determined quantity of liquid (530 fig 12 discloses turning off the pump).

In reference to dependent claim 10, Maust in view of Scordato teaches a device for performing the method according to claim 9, Maust further teaches dispensing is carried out at constant pump speed (510, fig 12; para 060 discloses running the pump at a full speed).
In reference to dependent claim 11, Maust in view of Scordato teaches a device for performing the method according to claim 9, however
Maust does not teach a system wherein dispensing is carried out at variable pump speed. 
Scordato, a similar calibration fluid moving device, teaches a system wherein dispensing is carried out at variable pump speed (para 0012 discloses that the pump is variable speed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use variable speed dispensing like in Scordato in the device of Maust in light of the teachings of Scordato in order to be able to vary the flow rate of the fluid dispenser without requiring manual iterative adjustments para 0014; Scordato.  
In reference to dependent claim 18, Maust in view of Scordato teaches a device according to claim 14, Maust further discloses a device wherein said control device (15, fig 1B) is configured to execute a dispensing method comprising the following steps: 
- calculating the volume per pumping cycle of the peristaltic pump at the operating speed thereof (420, fig ), wherein said at least one correction coefficient comprises a coefficient for correcting a speed difference between calibration and operation (430 discloses determining an error coefficient for the pump); 
- starting to dispense liquid by the peristaltic pump (para 0037 discloses that the pumps 22A-22N can be a peristaltic pump); 
- counting the number of pumping cycles completed while dispensing is being carried out (420 determines the volume per cycle which counts the cycles by counting vol/cycle); 
- determining the pumped volume based on the volume per actual pumping cycle at the dispensing speed and the number of pumping cycles completed (para 0054 discloses “the pump system 20 includes positive displacement pumps, the actual dispensed volume in a given period of time may be determined as an actual dispensed volume per cycle of the positive displacement pump”); 
halting the supply of liquid when the pumped volume determined in the previous point reaches a determined quantity of liquid (530 fig 12 discloses turning off the pump).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Scordato (UAPAP 2004/0104242) as evidenced by Pozivil (USPN 6,167,724).
In reference to dependent claim 12,  Maust in view of Scordato teaches a device for performing the method according to claim 11, however
Maust and Scordato does not disclose the speed of the pump during dispensing depends on pressure in the hydraulic circuit downstream of the pump.
Pozivil, a similar fluid moving device, teaches the speed of the pump during dispensing depends on pressure in the hydraulic circuit downstream of the pump (col 1, lines 14-15 disclose “pump speed depends on the pressure to which it is required to raise a cryogenic liquid by the pump” the pressure of the cryogenic liquid is the pressure in the hydraulic circuit downstream from the pump).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the speed of the pump of Maust/Scordato would be dependent on pressure in the hydraulic circuit downstream of the pump, in light of the teachings of in Pozivil as is known in the art. Making the pump speeds adaptive to pressure needs results in the pump running more efficiently.  By making the speed adaptive to pressure needs the pump can run more efficiently.
  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maust (WO2017/160904) in view of Scordato (2004/0104242) further in view of Mathieu (USPN 5,616,305).
In reference to dependent claim 13, Maust in view of Scordato teaches a device for performing the method according to claim 9, however
Maust and Scordato are silent to wherein the pumping method further considers dead volume of the hydraulic circuit.
Mathieu, a similar precise fluid delivery system, teaches a pumping method that further considers dead volume of the hydraulic circuit (claim 9 discloses “said controller enabling said dead volume compensating device prior to commencement of discharge of the liquid concentrate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dead volume compensation method of Mathieu in the pump of Maust in view of Scordato in order to deliver very precise fluid to the end user.


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Parsons (USPAP 2007/0196213) discloses a speed compensation calibration system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746